The case involves an assessment for taxes upon real and personal property of the Forstmann Woolen Company situate in the City of Garfield. The company maintained plants in three other municipalities in Bergen County. The presumption is in favor of the findings of the State Board and such findings will not be disturbed in the Supreme Court unless it appears that the Board was in error. Tennant v. Jersey City, 122 N.J.L. 174;affirmed, 123 Id. 200; Gannon v. State Board,123 Id. 450.
The Supreme Court, in an exhaustive opinion reported in131 N.J.L. 364, reviewed the evidence and found the value of both the real and personal property to be in accordance with the findings of the State Board. The proofs offered by the company before the State Board and by deposition on certiorari
sustained such conclusion. The findings of fact by the Supreme Court, when supported by the evidence, are conclusive in this court. Lehigh  Wilkes Barre Coal Co. v. Borough of Junction,c., 75 Id. 922.
It is argued that the Supreme Court did not consider, in determining the value of personal property, certain intangibles. *Page 154 
There is no proof that the intangibles had a situs in the City of Garfield. Because some part of them was not assessed elsewhere is no reason they should be assessed in the City of Garfield in the absence of evidence that they had a situs there.
The other arguments have been considered but are without merit.
The judgment under review is affirmed, but without costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PERSKIE, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
For reversal — None.